Citation Nr: 0639447	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  02-09 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	James Caldwell, Esquire


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel

INTRODUCTION

The veteran had active service from November 1962 to March 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2001 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).


FINDINGS OF FACT

1.  Service connection was not in effect for any disabilities 
at the time of the veteran's death.  

2.  The cause of death was acute myocardial ischemia, 
thrombosis of the left anterior descending coronary artery, 
and coronary arteriosclerosis.

3.  The veteran was not exposed to an herbicide agent while 
in service.

4.  Neither diabetes nor coronary arteriosclerosis was 
manifest during service or within one year of separation from 
service.

5.  The veteran did not die from a service-connected 
disability or any disability related to disease or injury in 
service.


CONCLUSIONS OF LAW

1. A disease or injury of service origin did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002); 
38 C.F.R. § 3.312 (2006).

2. The statutory requirements for eligibility for benefits 
under 38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. 
§§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 2001, the agency of original jurisdiction (AOJ) sent a 
letter to the appellant providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
September 2001 notice letter accompanying the rating decision 
also provided information as to dependency and indemnity 
compensation, accrued benefits, death pension, accrued 
benefits and month of death benefits.  The claims were 
subsequently readjudicated, without taint from the initial 
decision.  Because 38 U.S.C.A. Chapter 35 benefits have been 
denied, any question as to the effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The VA has also done everything reasonably possible to assist 
the appellant with respect to her claim for benefits, such as 
obtaining medical records, and obtaining a medical opinion.  
Consequently, the duty to notify and assist has been met.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.312 (2006).  A service-connected 
disability is the principal cause of death when that 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2006).  
A contributory cause of death must be causally connected to 
the death and must have contributed substantially or 
materially to death, combined to cause death, or aided or 
lent assistance to the production of death.  38 C.F.R. § 
3.312(c)(1) (2006).  For a service-connected disability to 
constitute a contributory cause, it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2006).

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  

The veteran died on December [redacted], 2000, from acute myocardial 
ischemia (less than 6 hours), thrombosis of the left anterior 
descending coronary artery (less than 6 hours), and severe 
coronary arteriosclerosis (years).  An old myocardial 
infarction and fatty liver were other significant conditions 
contributing to the veteran's death but not resulting in the 
causes listed above.  See February 2001 coroner's note.  A 
December 2000 autopsy report listed the cause of death as 
coronary artery thrombosis.  

Service connection was not in effect for any disability at 
the time of the veteran's death, to include a cardiovascular 
condition.  The veteran's service medical records do not 
contain any complaint, finding, or treatment for a 
cardiovascular condition, and the separation examination 
record reports normal findings as to the heart and negative 
histories as to pain or pressure in the chest, palpitation or 
pounding heart, or abnormal blood pressure.  Post-service 
records do not report any diagnoses of a cardiovascular 
disability.  Although the February 2001 coroner's note 
indicates the coroner's finding that the veteran's coronary 
arteriosclerosis existed for "years," neither that note nor 
the autopsy report provide any link between service and the 
veteran's coronary arteriosclerosis.  

The appellant contends that the veteran's death resulted from 
his diabetes mellitus, which she contends resulted from 
service in Vietnam.  Service medical records do not report 
any treatment for, or findings of, diabetes or abnormal blood 
sugar levels, however, and the separation examination record 
reports normal findings as to all systems, negative 
urinalysis results, and a negative history as to sugar in 
urine.  

The evidence of record indicates that the veteran had 
diabetes since 1985, approximately 19 years after separation 
from service.  See September 1998 private physician's 
statement.  Although 38 C.F.R. § 3.307 provides presumptive 
service connection for diabetes for veteran exposed to 
herbicide agents, without regard to when the diabetes began, 
that presumption is not available in this case.  The 
veteran's DD-214 indicates that his period of foreign service 
was served in Korea, and the National Personnel Records 
Center (NPRC) verified that the veteran's service records did 
not indicate either Vietnam service or exposure to 
herbicides.  

Based on the absence of evidence linking service to either 
diabetes or a cardiovascular condition, neither of those 
conditions can be considered service-connectable.  
Consequently, service connection for cause of death is 
denied.  

38 U.S.C. Chapter 35 benefits are also not available.  
Educational assistance is available to a surviving spouse of 
a veteran who, in the context of this issue on appeal, either 
died of a service-connected disability or died while having 
service-connected disability evaluated as total and permanent 
in nature.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 
C.F.R. § 3.807, 21.3020, 21.3021 (2005).  In this case, the 
Board has determined that the veteran did not die of a 
service-connected disability and the record reflects that the 
veteran did not have service-connected disability evaluated 
as total and permanent at the time of his death.  
Accordingly, the appellant cannot be considered an "eligible 
person" entitled to receive educational benefits.  38 
U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. § 3.807 
21.3021(a)(2005).  The appellant is entitled to DIC 
(Dependency and Indemnity Compensation) under 38 U.S.C.A. 
§ 1151.  DIC is not a basis for Chapter 35 benefits.  This 
case is distinguished from Kilpatrick v. Principi, 16 Vet. 
App. 1 (2002) (1151 benefits are a basis for specially 
adapted housing), in that the benefit here is not statutorily 
predicated on the veteran having been eligible for 
compensation under Chapter 11.  Here, the statute clearly 
requires a service-connected disability as the basis for 
eligibility.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to Dependents' Educational Assistance benefits 
under 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


